department of the treasury metrotech center fulton street brooklyn ny internal_revenue_service date date number release date tege eo rev uil legend org name of organization number employer_identification_number date effective date date audit year person to contact ------------------- identification_number ----------- contact telephone number ------------------- -------------------------------------------------------------------------------------------------- in reply refer to te_ge review staff ein number dear ----------------- this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons the org fails to meet the requirement for exemption under c for taxable years after date sec_501 grants exemption to a post or organizations of past or present members of the armed_forces_of_the_united_states or an auxiliary unit or society of or a_trust or foundation for any such post or organization - organized in the united_states or any of its possessions at least percent of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows or widowers of past or present members of the armed_forces_of_the_united_states or of cadets and no part of which inures to the benefit of any private_shareholder_or_individual as a result of a recent examination of your organization’s activities and form_990 for the period ended date it was determined that your organization’s primary activity was the operation of a bar veterans organizations whether organized before or after the amendment of sec_501 must be operated for one or more of the eight purposes listed in regs c l9 - c accordingly you cannot have purposes of a substantial nature that are not listed and retain sec_501 status based on the above we are revoking your organization's exemption from federal_income_tax under sec_50 c of the internal_revenue_code effective date1 you are required to file form_1120 u s_corporation income_tax return these returns should be filed with the appropriate service_center for all years beginning after december you have executed the form_6018 agreeing to this rewcation form_1120 must be filed by the 5th day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask lbr taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours r c johnson director eo examinations cc department of the trmsur y interml revenue service a date pawn to contact idmtification n- cnntacrtelepho enumbec in reply r e k to bin dear sir or m a d m this is a final se of tbe internal remw cob demmhation as to your e xe mpt status mdm sec_501 our adverse detezmbation was made for the following reasons fail8 to meet the quirement fbr exemption unda e c c grants exemption so c for taxahle years alter to a post or organizations of pest or prbsent members of the arxmd forax of the uxuted states or au auxilrary unit or society of or a_trust or foundation fbr any such post or organization- orgaaized in the united stares or any of its possessions at least percent of the members of which are past or pxesent membexs of thc armed_forces of tbe united stares and substiwidly all of the t h rn-s or aze spouses widows or widowen of past or present r m d m s of eht lmned fmev o f tbr united_states or of cadets and m part of which inures to thc benefit of any private hrdmlder or individual of which are individuals who are c a d e ' as a result of a recent aamination of your organizarirm's activities and form_990 fbr rbe period ended activiry w m th opaution of a bar vetcaaos organizations whetbar organized b e h e or after the mmdment of sec_501 must be operated kr om or mom of thr eight purposes listed in regs - l c accudhgly you c w t have purposes of a substantial neture thac are not listed and retain sec_501 statu it was detesmimed that your orgdzation's primary baped on the above we m revoking your organization's exenption from f e k d incorne tax uqder sec_501 of the internnl bvenue code efbctivl you are required to fde fom u s_corporation worm tax_return these returns sbould be filed with the appropri te service cencer for all years beginning after you have executed the form_6018 agreeing to this revocation form_1120 must be filed by the is day of the bird mth after tbe end of your mmal accounting_period a pcpelty of a day is cbeged whea a return is filed late unless theax is reasonable o w e fw'tbt lay howcva the mmimm pcndlty charged cannot meed dollar_figure0 or percmt of pur p a s zcceipts for tbe year w h i c k w ie lea tbie p d t y may a h be cbarged if a renap is not complete so p h e be sure your rrrmn is complete b e h e you tilt it you bave rhe right to contact tb office of rbe taxpayer_advocate however you should kfirst contact the pexm whose name and tekpbone number are shown above since this person can access you tax idomration and can k l p you get answers you can call and ask for taxpayer_advocate asaistanca or you can contact tbe taxpayer_advocate from tbc site wlme the tax_deficiency was dmmined by calling i or writing to btaml revenue service oflice of the taxpayer_advocate taxpayer_advocate assistance cawmt be ueed as a substitute for established irs pcblfifts formal appeals processes etc the taxpayer_advocate is aot able to reverse legal or technically comt tax detentions nor exmd tk t h e fixed by law that you ha to file a petition in the united_states tax_court t b tnxpaya advoczue can howmu see that a tax matter that may not have been resolved d chimehi gets prompt md prom hendling e you have any queedons p h e contact the pason whose nam d telepbni number are b w n in the beading of this letter sincerely yours r c dmmn' director examinations o z m 886a nanw of taxmwr i d r b c n w y - d k n a m r w c a explanation of items schedulendollar_figure e x yurlpcrkd enhd can a vtldf8n's orgubtion sec_501 cx19 operate r public bar as io prmpary pmpoee facts a ' inrtully orgmuxa - p o undcr tha pro iomr o f lrc c etion by of r s u a gout of of irc so1 c d uril c w ' h e_p o s_r ' w a e o n y t k omcmizntioa wur vhen u wm ghnngd to be orgamjod b an o o of the ppet begun it was t b d that of tho gmss revemre and i of th expcrpsas are n u n t m a bar that the post opcnm tbo bar is open to tbe gcnaal public rs is a pulltab3 machinc located in ik bar no ncardr am k q t copccrniqg tho nan-member uae of the bar but rhe f i ofeka stated that it wrs his opinioa that no oic tben of h e people using rhe bar nm molnbew of iha poet as utscbdd sclwcluk om ahow n tssf of tho d t i m of b e pbat r r r w thaf 'oftbe post acuviry ir opareting b o bar tbora a primmy wtivity of the p a t rppcan to be tho opmtian ofa bar tbt irr primrrily by the m public law according to lrtanal rovamra manual sccrlon veteraas' o r g s n i u b m a i o n data vaaane' orgmizatiams mrur be upmatad fw me or inom of tht caht purposes lircd in federal tax regulaum so1 c -l c it is not nsccssary rhat rh o r g f u b t h s ' purp rer orvdvitccs include dl the lirgdpurpoau to b u t t h e y a o t h a v e_p u p o s e r o p a s l y a a t h_r t m m t uetaddreblinwc501 c at u b o m m eaampt purposn ua a promotion of the social w a h of ihe co ry b a- wpr e camur md amham of the u s armod forcca and k i r dcpandem md rbo u de lad in t m w y r e - l l c a d i d l a d rmd d y widow and qhana of orsad yetemu c providmg fmk4-5 d c a w on pmgrama to perpetuate the memory of dsocajed vetmwi and mmbera of lbr armed_forces and io can mld ardrraaca to b o s p i w vcxum6 or nmnbm of b us atmed forccs c c o b pmgnuu for d oue chihbla wieotific lihacy or e d u c d d pwposej m mt out in lntpnal comfort rbtir s w_i v m rovrrm t sation cm4 - - - - - f spoasodimg orpiuticipatiq in activitica of a patriotic mwc n p r o f n r t h a i r o r o f t b t i r b a n o r b o t h a n d h providing social and raxcniodal activitice for thel d o n submatid ulnetoed nctivi tics m y prohibit exemption tht w uc emimplee of d a t e d zutivitia tbat m y o a f c c m l h f a c i m t b e_p u b l i c d fwilitiee m bpi and bg b d l t h open to thu g selle liquor d o r hod m mambas or g ctivirimrvithnonmembaa public the public fbr comumpcia atbt pramh if hs organidon raceivw a spbsmcll portion of im p a s kame h a rbe g c d public s bcr and l c e e t c s t m k r m d c b n m i n e i f o n i a o g d o p c r r g d w_i t h i o b t o f sec_501 form 886a flame of t-pr i - a f t b c t s_r y - k v m w u i c c exphtion of items ' c h e o or shibh y w p d e ae o u w above the primy purpo e of- iiu section sol cx19 orgarduh mers eq b a d mu providing a brr o tha gonad publio doosn't mtot uay ofmo t aight kwmb tax replatiow citd abobc amption undor iutnrnal ravtmue code bbctiaa sui g iy tbarsfam based on tbc doarrolqudi for tbo organhtiou doa not cmtirms to qualiiy hncxmption m m orgrnizatioa dcscribad in smim cy of lhe inmud rovonuc codc ccmsuqe iba exempt b u m ofthp or aaiznw b b c i m k e d eff if you m e to rhc abm ws am cqmting h t an be bled for otherwise plea bla that retarn with ma and i wul procw it even tho lstttr smtea the orgpnizadon slaree that thy relied on tbcir cpa in ordar to bo in compbace with tbe sppliosbla tarr law on the atgmktiw rim4 d mtumd fonn 6018-a a j p h g with cbs rovocab oo of exempt stam taeyakomlform o d m t o p u y t m r b a u n t d u r t w o w c d f o n w h p u e a t d c m urny - o c a t d rmsiu c t c pap -2-
